DETAILED ACTION
This action is in response to the RCE and Amendment dated 14 January 2022.  Claims 1, 6, 8, 14, 19 and 27 are amended.  No claims have been added or cancelled.  Claims 1-11 and 13-29 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the claim objection of claim 6 is withdrawn.
Based on applicant’s amendment, the claim objection of claims 1, 19 and 27.
Based on applicant’s amendment, the 35 U.S.C. 112(b)/second paragraph rejection of claims 1, 19 and 27 is withdrawn.

Claim Objections
Claims 15 and 24 use the claim terms “the feature(s)” and “related feature(s).”  Examiner suggests “one or more features” and “one or more related features.”
Examiner notes that, “A and/or B” does have a meaning and that meaning is A alone, B alone, or A and B together.  The “preferred verbiage” should be more simply “at least one of A and B.”  Further, giving the claim limitation the broadest reasonable interpretation, the examiner will use the broader “or” recitation for any of the following claims (15 and 24) that use “and/or” terminology.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 24 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “most likely” and “most heavily” in claims 15 and 24 are relative and vague terms which renders the claim indefinite.  The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16-21 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp et al. (US 2015/0113451 A1) in view of Neels et al. (US 2015/0019537 A1) and further in view of Krantz et al. (US 2016/0210355 A1).

As for independent claim 1, Kopp teaches a system comprising:
an electronic interface over which a dataset is available [(e.g. see Kopp paragraph 0018) ”On a GUI, a user may display summarized information about a retail shop that operates in a number of cities and sells a number of products”
processing resources including at least one processor and a memory coupled thereto, the processing resources being configured to execute instructions stored to the memory to at least: [(e.g. see Kopp paragraph 0039) ”The computer system 1100 includes a processor 1105 that executes software instructions or code stored on a computer readable storage medium 1155 to perform the above-illustrated methods”].
access the dataset using the electronic interface [(e.g. see Kopp paragraph 0018) ”On a GUI, a user may display summarized information about a retail shop that operates in a number of cities and sells a number of products”].
identify features within the dataset, wherein different features describe different properties of or pertaining to one or more data elements in the data set [(e.g. see Kopp paragraph 0018 and Fig. 2) ”The summarized information may be based on raw data stored for the retail shop for different purposes and by different systems. On the screen 200, there is a section 210 that displays the number of consumers divided between the top five cities”].
identify potential features of interest from the identified features [(e.g. see Kopp paragraph 0020) ”The aggregated data may provide details about the number of consumers of products in different cities. The data may be filtered only to the top 5 cities or top 10 cities with the highest rate of number of consumers. The ].
enable selection of one or the identified potential features of interest: [(e.g. see Kopp paragraphs 0019, 0020) ”a widget may be created by a selection of a portion of data presented in section 230, which is also part of the screen 200. For example, a widget may be created to monitor the number of consumers for the second-ranked city for a product "Product D" 245 (fourth row in the section 230). Block 240 (corresponding to the second-ranked city) may be selected to initiate the creation of the widget for monitoring a trend of the number of consumers … Based on the presented data in the GUI, a user may select a particular area of interest for defining a widget”].
 (b) generate a display including a visual representation of each related feature, each visual representation including representations of data values associated with the respective related feature, wherein the representations of the data values form parts of the respective visual representations [(e.g. see Kopp paragraph 0025) ”At 530, based on the received selection, a widget is created as an instance of a widget type. For example, the widget may be created as a widget of key point widget type. The created widget (530) may embed a query that extracts a portion of the current data context that is relevant for the defined widget. Implemented logic in the ].

Kopp does not specifically teach (a) run each of a plurality of algorithms on the data set to identify at least one related features that satisfies an influence threshold with respect to the selected feature of interest.  However, in the same field of invention, Neels teaches:
(a) run each of a plurality of algorithms on the data set to identify at least one related features that satisfies an influence threshold with respect to the selected feature of interest [(e.g. see Neels paragraphs 0062, 0089) ”the field (or attribute) selection process 212 can include identifying fields 242 selected from the object fields 210. The set of fields 242 selected may be referred to as the set of selected fields 214. One or more fields 242 of the object fields 210 may be selected, or otherwise specified, automatically (e.g., based on one or more selection algorithms) and/or manually (e.g., at the request of a user). In some embodiments, a subset (e.g., some or all, but not more than all) of the object fields 210 can be selected automatically based on characteristics of the fields 242 of the object fields 210 … For example, the fields 242 with the highest calculated relevance score may ].
Therefore, considering the teachings of Kopp and Neels, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add (a) run each of a plurality of algorithms on the data set to identify at least one related features that satisfies an influence threshold with respect to the selected feature of interest, as taught by Neels, to the teachings of Kopp because using filtering algorithms relieves the user from having a difficult time deciphering what portions of the data or the search results are relevant to her/his inquiry (e.g. see Neels paragraph 0004).

Kopp and Neels do not specifically teach c) enable selection of one of the representations of the data values from one of the displayed visual representations or (d) wherein responsive to a representation of a data value being selected in (c), filter rows from the dataset based on the selected representation of the data value and the respective related feature for the one of the representations of the data values that is Krantz teaches:
(c) enable selection of one of the representations of the data values from one of the displayed visual representations [(e.g. see Krantz paragraph 0017) ”interacting with a component of a displayed infographic summary (such as a row of a histogram or a section of a pie chart). For example, when a user selects a specific component of an infographic summary (for example, clicking on a row of a histogram via a mouse click”].
(d) wherein responsive to a representation of a data value being selected in (c), filter rows from the dataset based on the selected representation of the data value and the respective related feature for the one of the representations of the data values that is selected and repeat at least (a) – (c) wherein the repetition is performed in connection with the filtered data set wherein dataset filtration is maintained through successive repetitions, and wherein features not previously identified as being related in an earlier instance of (a) are identifiable in successive repetitions [(e.g. see Krantz paragraphs 0014, 0017, 0020) ”Embodiments of the invention can allow a user to define a filter by interacting with a component of a displayed infographic summary (such as a row of a histogram or a section of a pie chart). For example, when a user selects a ].  Examiner notes that, during the iterative filtering, if a subsequent iterative selection is logical OR, the result set can be expanded and display results not previously indicated.
Therefore, considering the teachings of Kopp, Neels and Krantz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add c) enable selection of one of the representations of the data values from one of the displayed visual representations or (d) wherein responsive to a representation of a data value being selected in (c), filter rows from the dataset based on the selected representation of the data value and the respective related feature for the one of the representations of the data values that is selected and repeat at least (a) – (c) wherein the repetition is performed in connection with the filtered data set wherein dataset filtration is maintained through successive repetitions, and wherein features not previously identified as being related in an earlier instance of (a) are identifiable in successive repetitions, as taught by Krantz, to the teachings of Kopp and Neels because employing visual navigation techniques reduces the complexity of the task of 
 
As for dependent claim 2, Kopp, Neels and Krantz teach the system as described in claim 1, but Kopp does not specifically teach wherein the identification of the potential features of interest from the identified features includes, for each of the identified features, calculating the respective identified feature’s variance.  However, Neels teaches:
wherein the identification of the potential features of interest from the identified features includes, for each of the identified features, calculating the respective identified feature’s variance [(e.g. see Neels paragraph 0088) ”Calculating the relevance score for the field based on the number of different or unique values of the field and the number of events that include the field may include, for example, the field selection sub-module 330 calculating the relevance score for the field 242 using the following equation (equation 1) … In some embodiments, V(f) may refer to the variance of a particular field, where the variance represents the number of unique or different values for the field from various events, and P(f) may refer to a percentage of the events that include the particular field. The variables `e` and `i` may be tunable parameters that can be preselected (e.g., automatically by processing logic) based on a percentage of fields that should be ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 3, Kopp, Neels and Krantz teach the system as described in claim 2, but Kopp does not specifically teach wherein the identification of the potential features of interest from the identified features further includes normalizing the variances and designating a predetermined number of the identified features having the highest normalized variances as the potential features of interest.  However, Neels teaches:
wherein the identification of the potential features of interest from the identified features further includes normalizing the variances and designating a predetermined number of the identified features having the highest normalized variances as the potential features of interest [(e.g. see Neels paragraphs 0063, 0088, 0089) ”For example, the fields 242 with the highest calculated relevance score may be displayed in the graphical user interface and the total number of such displayed fields 242 may be defined by the threshold condition. Furthermore, the threshold condition may be based on a threshold relevance score. For example, fields 242 with a calculated relevance score that meets or exceeds the threshold relevance score may be displayed in the graphical user interface while fields 242 with a calculated relevance score that does not meet or exceed the threshold relevance score may not be displayed in the graphical user interface … one or more fields 242 with a relatively high relevance score may be selected for inclusion in the set of selected fields 214, and one more fields 242 with a relatively low relevance score may not be selected and, thus, may be excluded from the set of selected fields 214. Thus, for example, the fields 242 with the top 10 highest relevance scores and/or relevance scores above a threshold score may be automatically selected for inclusion in the set of selected fields 214”].


As for dependent claim 4, Kopp, Neels and Krantz teach the system as described in claim 2, but Kopp does not specifically teach wherein the identification of the potential features of interest from the identified features further includes designating a predetermined number of the identified features having the highest variances as the potential features of interest.  However, Neels teaches:
wherein the identification of the potential features of interest from the identified features further includes designating a predetermined number of the identified features having the highest variances as the potential features of interest [(e.g. see Neels paragraphs 0063, 0088, 0089) ”For example, the fields 242 with the highest calculated relevance score may be displayed in the graphical user interface and the total number of such displayed fields 242 may be defined by the threshold condition. Furthermore, the threshold condition may be based on a threshold relevance score. For example, fields 242 with a calculated relevance score that meets or exceeds the threshold relevance score may be displayed in the graphical user interface while fields 242 with a calculated relevance score that does not meet or exceed the threshold relevance score may not be displayed in the graphical user interface … one or more fields 242 with a relatively high relevance score may be selected for inclusion in the set of selected fields 214, and one more ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, Kopp, Neels and Krantz teach the system as described in claim 4, but Kopp does not specifically teach wherein the predetermined number is user-configurable.  However, Neels teaches:
wherein the predetermined number is user-configurable [(e.g. see Neels paragraph 0098) ”For example, a user may select one of the three illustrated options (e.g., the "All Fields" option, the "Selected Fields" option, or the "Coverage" option (e.g., fields with at least a specified % of coverage)”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, Kopp, Neels and Krantz teach the system as described in claim 1 and Kopp further teaches:
wherein the generation of the display including the visual representation of each related feature includes: determining a chart type for each related feature [(e.g. see Kopp paragraphs 0019, 0027) ”According to the determined ].
forming each visual representation in accordance with the determined chart type for the respective related feature [(e.g. see Kopp paragraph 0021) ”widgets may be divided according to their type--key points, alerts, videos, actions, etc. Key point widgets may be also divided into subtypes, e.g. trend, contribution, comparison, deviation, table, numeric, metrics, etc. The trend key point widgets may show one or more measures tracked over time, typically in a line chart with time on the x-axis and the measure on the y-axis. The contribution key point widget may display how a quantitative whole is divided into sub-categories, and the relative size of these sub-categories according to a measure. A pie chart, a strip chart, or other may be used to present a contribution key point widget. The comparison key point widget may isolate several dimensional values and show their relative quantities according to a measure. For example, bar charts are used to display comparison between values”].

claim 7, Kopp, Neels and Krantz teach the system as described in claim 6 and Kopp further teaches:
wherein the chart type for each related features is determined automatically and is changeable in response to user input [(e.g. see Kopp paragraphs 0018, 0019, 0027) ”According to the determined current data context, a list of possible widget types may be defined … The user may initiate creation of a widget of a specific type … The displayed data in the created widget may be determined based on a defined key indicator that is monitored or highlighted, the defined data context, and the type of the widget that is selected”].

As for dependent claim 8, Kopp, Neels and Krantz teach the system as described in claim 1 and Kopp further teaches:
wherein the generation of the display including the visual representation for each related feature includes creating a bar chart for each related feature, and wherein the representations of data values are bars in the bar charts [(e.g. see Kopp paragraphs 0021, 0028 and Fig. 6 numeral 640) ”Key point widgets may be also divided into subtypes, e.g. trend, contribution, comparison, deviation, table, numeric, metrics, etc. The trend key point widgets may show one or more measures tracked over time, typically in a line chart with time on the x-axis and the measure on the y-axis. The contribution key point widget may display how a quantitative whole is ].

As for dependent claim 9, Kopp, Neels and Krantz teach the system as described in claim 1, but Kopp does not specifically teach wherein the algorithms are run so as to identify, as a related feature, each related feature for which a corresponding visual representation was selected in a previous repetition.  However, Neels teaches:
wherein the algorithms are run so as to identify, as a related feature, each related feature for which a corresponding visual representation was selected in a previous repetition [(e.g. see Neels paragraphs 0062, 0108, 0202) ”one or more fields 242 of the object fields 210 may be selected, or otherwise specified, automatically (e.g., based on one ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 10, Kopp, Neels and Krantz teach the system as described in claim 1 and Kopp further teaches:
wherein the display is generated to include a visual representation for each related feature for which a corresponding visual representation was selected in a previous repetition [(e.g. see Kopp paragraphs 0034, 0036) ”The creation module 840 may further include a widget manager 895, where ].

As for dependent claim 16, Kopp, Neels and Krantz teach the system as described in claim 1 and Kopp further teaches:
wherein a plurality of related features is identified [(e.g. see Kopp paragraphs 0018, 0023, 0025) ”Widgets may be used to highlight or to monitor business information about key indicators. Widgets may be displayed in dashboards and analytics. For monitoring purposes, the user 120 may use a dedicated space, such as a portal page, dashboard, etc. … The created widget (530) may embed a query that extracts a portion of the current data context that is relevant for the defined ].

As for dependent claim 17, Kopp, Neels and Krantz teach the system as described in claim 1, but Kopp does not specifically teach the processing resources are further configured to respond to the number of features returned in (a) falling below a threshold by performing (b) and preventing (c) and (d).  However, Neels teaches:
the processing resources are further configured to respond to the number of features returned in (a) falling below a threshold by performing (b) and preventing (c) and (d) [(e.g. see Neels paragraphs 0089) ”The method 500 may include determining if the score for the field satisfies a threshold condition (block 510). The method 500 may include, if the relevance score that is calculated for the ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 18, Kopp, Neels and Krantz teach the system as described in claim 1, but Kopp does not specifically teach wherein the processing resources are further configured to respond to the number of features returned in (a) falling below a threshold by performing (b) and preventing (c) and (d) in response to a majority of the Neels teaches:
wherein the processing resources are further configured to respond to the number of features returned in (a) falling below a threshold by performing (b) and preventing (c) and (d) in response to a majority of the features returned in (a) having a relevance-related score less than a predetermined value [(e.g. see Neels paragraphs 0089) ”The method 500 may include determining if the score for the field satisfies a threshold condition (block 510). The method 500 may include, if the relevance score that is calculated for the field satisfies the threshold condition, adding the field to a set of selected fields (block 512). The method 500 may include, if the relevance score that is calculated for the field does not satisfy the threshold condition, not adding the field to (or otherwise excluding the field from) a set of selected fields (block 514). For example, if the relevance score that is calculated for the field satisfies the threshold condition, then the field 214 may be added to the selected fields 214 that are to be displayed to a user via the report editor GUI (e.g., for possible use in defining a report on the events 240 of the object dataset 206). If the relevance score that is calculated for the field does not satisfy the threshold condition, however, then the field 214 may not be added to the selected fields 214. Thus, the ].
The motivation to combine is the same as that used for claim 1.

As for independent claim 19, Kopp, Neels and Krantz teach a method.  Claim 19 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 20, Kopp, Neels and Krantz teach the method as described in claim 19; further, claim 20 discloses substantially the same limitations as claims 2-4.  Therefore, it is rejected with the same rational as claims 2-4.

As for dependent claim 21, Kopp, Neels and Krantz teach the method as described in claim 19; further, claim 21 discloses substantially the same limitations as claims 6-7.  Therefore, it is rejected with the same rational as claims 6-7.

As for dependent claim 25, Kopp, Neels and Krantz teach the method as described in claim 19; further, claim 25 discloses substantially the same limitations as claim 17.  Therefore, it is rejected with the same rational as claim 17.

claim 26, Kopp, Neels and Krantz teach the method as described in claim 25; further, claim 26 discloses substantially the same limitations as claim 18.  Therefore, it is rejected with the same rational as claim 18.

As for independent claim 27, Kopp, Neels and Krantz teach a non-transitory computer readable storage medium.  Claim 27 discloses substantially the same limitations as claims 1, 11 and 17.  Therefore, it is rejected with the same rational as claims 1, 11 and 17.

As for dependent claim 28, Kopp, Neels and Krantz teach the system as described in claim 1, but Kopp does not specifically teach the following limitation. However, Neels teaches:
determining a score for each related feature; selecting as the at least one related feature that the selected feature of interest is most likely and/or most heavily influenced by, (i) all related features having an associated score above a predetermined threshold, (ii) the related features having the highest scores, up to N related features being selected, or (iii) the related features having the highest scores, up to M% related features being selected [(e.g. see Neels paragraph 0063) ”the relevance score for a particular field 242 may be based on a number of unique or different values of the particular field 242 in the events 240 of the object dataset 206 and/or a number of events 240 of the object dataset 206 that include the field 242. In some embodiments, one or more fields 242 with a relatively high ].
The motivation to combine is the same as that used in claim 1.

Claims 11, 13-15, 22-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp et al. (US 2015/0113451 A1) in view of Neels et al. (US 2015/0019537 A1) and further in view of Krantz et al. (US 2016/0210355 A1), as applied to claim 1 above, and further in view of Smith et al. (US 2009/0055335 A1).

As for dependent claim 11, Kopp, Neels and Krantz teach the system as described in claim 1, but Kopp does not specifically teach wherein the algorithms are run on a common set of the identified features across each repetition, regardless of whether any identified features have been identified as related features.  However, Neels teaches:
wherein the algorithms are run on a common set of the identified features across each repetition, regardless of whether any identified features have been identified as related features [(e.g. see Neels paragraph 0062, 0089, 0202) ”One or more fields 242 of the object fields 210 may be selected, or otherwise specified, automatically (e.g., ].

Kopp, Neels and Krantz do not specifically teach and wherein different algorithms are runnable across successive repetitions.  However, in the same field of invention, Smith teaches:
and wherein different algorithms are runnable across successive repetitions [(e.g. see Smith paragraph 0035, 0048, 0057, 0059 and Figs. 3 and 4) ”As such, the problem solving system 100 is set to receive user input ].
Therefore, considering the teachings of Kopp, Neels, Krantz and Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add and wherein different algorithms are runnable across successive repetitions, as taught by Smith, to the teachings of Kopp, Neels and Krantz because it allows the system to dynamically and automatically select an algorithm that can provide the desired output and best address the objectives and constraints specified by the user which reduces massive redundancy and resource waste (e.g. see Smith paragraph 0003, 0007, 0048, 0051).

As for dependent claim 13, Kopp, Neels and Krantz teach the system as described in claim 1, but do not specifically teach wherein: the processing resources are further Smith teaches:
wherein: the processing resources are further configured to execute instructions stored to the memory to at least determine which one of a plurality of classes of algorithms is to be run [(e.g. see Smith paragraphs 0055 and Figs. 3 and 4) ”The algorithm characteristics are reviewed to determine if they are compliant with the requested output, blocks 402 and 404. If the algorithm is compliant, it is added to a selection group, block 406. If there are more algorithms in the algorithm pool, block 408, the next algorithm is selected, block 410 and the characteristics are reviewed and evaluated once again to determine if the algorithm should be added to the selection group”].
the algorithms run on the dataset include algorithms included in the determined class [(e.g. see Smith paragraph 0048) ”The ability to automatically select one or more algorithms to satisfy a problem job is a key and advantageous feature of the problem solving system 100. More specifically, by having the problem solving system 100 select the appropriate one or more algorithms the user is no longer required to understand the types of algorithms available to solve the problem or the methodology required to provide the data to those ].
Therefore, considering the teachings of Kopp, Neels, Krantz and Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein: the processing resources are further configured to execute instructions stored to the memory to at least determine which one of a plurality of classes of algorithms is to be run or the algorithms run on the dataset include algorithms included in the determined class, as taught by Smith, to the teachings of Kopp, Neels and Krantz because it allows the system to dynamically and automatically select an algorithm that can provide the desired output and best address the objectives and constraints specified by the user which reduces massive redundancy and resource waste (e.g. see Smith paragraph 0003, 0007, 0048, 0051).

As for dependent claim 14, Kopp, Neels, Krantz and Smith teach the system as described in claim 13, but Kopp, Neels and Krantz do not specifically teach wherein the determination of which one of the plurality of classes of algorithms is to be run is based on a data type of the selected feature of interest, wherein the class of algorithms to be run is variable across successive repetitions.  However, Smith teaches:
wherein the determination of which one of the plurality of classes of algorithms is to be run is based on a data type of the selected feature of interest, wherein the class of algorithms to be run is variable across successive repetitions [(e.g. see  ”As such, the problem solving system 100 is set to receive user input data having at least one user defined characteristic, block 306 … The algorithm selector 104 automatically selects an appropriate algorithm based on the user defined output type, the available data (user provided and/or data source pool provided) and the algorithms that are present in the algorithm pool 106, block 328 … These branched reviews are in at least one embodiment, recursive. More specifically, the recursive operations in one embodiment include repeating at least the process of selection and evaluation set forth in blocks 400 through 408 … there are more algorithms in the selection group, block 426, the next and in this case Algorithm D 508--is selected, block 428, and reviewed with respect to the JDP, block 416”].
The motivation to combine is the same as that used for claim 13.

As for dependent claim 15, Kopp, Neels and Krantz teach the system as described in claim 1, but do not specifically teach wherein the identification of the at least one related feature that the selected feature of interest is most likely and/or most heavily influenced by includes: determining a predictive value of each algorithm run or identifying, from the algorithm determined to have the highest predictive value, the feature(s) that most likely and/or most heavily influence the selected feature of interest, as the related feature(s).  However, Smith teaches:
wherein the identification of the at least one related feature that the selected feature of interest is most likely and/or most heavily influenced by includes: determining a predictive value of each algorithm run [(e.g. see Smith paragraphs 0051, 0055) ”select an algorithm that can provide the desired output and best address the objectives and constraints specified by the user and bundle the user data, selected algorithm and data source as a job operation … the selection of algorithms is an iterative process starting with the first algorithm, block 400. The algorithm characteristics are reviewed to determine if they are compliant with the requested output, blocks 402 and 404. If the algorithm is compliant, it is added to a selection group, block 406. If there are more algorithms in the algorithm pool, block 408, the next algorithm is selected, block 410 and the characteristics are reviewed and evaluated once again to determine if the algorithm should be added to the selection group”].
identifying, from the algorithm determined to have the highest predictive value, the feature(s) that most likely and/or most heavily influence the selected feature of interest, as the related feature(s) [(e.g. see Smith paragraphs 0063, 0046) ”the nature of the problem job may be such that multiple algorithms may be determined as viable options to provide the desired output result. Different algorithms may indeed have different characteristics, such as but not limited to, ].
The motivation to combine is the same as that used for claim 13.

As for dependent claim 22, Kopp, Neels and Krantz teach the method as described in claim 19; further, claim 22 discloses substantially the same limitations as claim 11.  Therefore, it is rejected with the same rational as claim 11.

As for dependent claim 23, Kopp, Neels and Krantz teach the method as described in claim 19; further, claim 23 discloses substantially the same limitations as claim 13.  Therefore, it is rejected with the same rational as claim 13.

As for dependent claim 24, Kopp, Neels and Krantz teach the method as described in claim 19; further, claim 24 discloses substantially the same limitations as claim 15.  Therefore, it is rejected with the same rational as claim 15.

As for dependent claim 29, Kopp, Neels and Krantz teach the system as described in claim 1, but do not specifically teach wherein (a) further comprising selecting one of Smith teaches:
wherein (a) further comprising selecting one of the run algorithms, and identifying the at least one related feature using the selected one of the run algorithms, wherein different algorithms are selectable with different repetitions [(e.g. see Smith paragraph 0035, 0048, 0057, 0059 and Figs. 3 and 4) ”As such, the problem solving system 100 is set to receive user input data having at least one user defined characteristic, block 306 … The algorithm selector 104 automatically selects an appropriate algorithm based on the user defined output type, the available data (user provided and/or data source pool provided) and the algorithms that are present in the algorithm pool 106, block 328 … These branched reviews are in at least one embodiment, recursive. More specifically, the recursive operations in one embodiment include repeating at least the process of selection and evaluation set forth in blocks 400 through 408 … there are more algorithms in the selection group, block 426, the next and in this case Algorithm D 508--is selected, block 428, and reviewed with respect to the JDP, block 416”].
The motivation to combine is the same as that used for claim 13.

Response to Arguments
Applicant's arguments, filed 14 January 2022, have been fully considered but they are not persuasive.

Applicant argues that [“features from Stepinski in connection with [the amended limitations] … does not provide the requisite teachings” (Page 10)].

The argument described above, in paragraph number 16, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,487,139 B2 issued to Fraleigh et al. on 03 February 2009.  The subject matter disclosed therein is pertinent to that of claims 1-11 and 13-29 (e.g. filtering datasets based on user selections of the data).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174